Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the claim amendments and arguments presented in the Amendment dated January 29, 2021, the Detailed Action issued December 16, 2020, wherein Claims 1-7, 9-15, 17, and 18 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1, 4-7, 9-15, 17, and 18 are deemed allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations set forth in independent Claims 1 and 11 regarding a cooling system for a vehicle that includes a controller configured to control the thermal management module with a plurality of operation modes based on operation information that includes a coolant temperature and an outdoor temperature, wherein the plurality of coolant lines includes: a first coolant line that passes through a heater, a second coolant line that passes through a radiator, and a third coolant line that passes through a heat exchanger, and wherein the plurality of operation modes includes a heat exchange mode in which an opening amount of the third coolant line is controlled while closing the first coolant line and the second coolant 
Concerning the closest related prior art, Toyama et al. (U.S. Patent Publ’n No. 2018/0245503 “Toyama”) discloses the invention substantially as claimed, including a cooling system that includes a cylinder block (12), an exhaust gas recirculation (EGR cooler (92), see Figure 1) fluidically connected to the cylinder block and configured for receiving a portion of a coolant of the cylinder block and transmitting the received coolant back to the cylinder block (see embodiment of Figure 13).  Toyama discloses that the cooling system includes a cylinder head (11) fluidically connected to the cylinder block (see Figure 13) and configured to receive coolant from the cylinder block (see Figure 13). 
Furthermore, Toyama discloses a thermal management module (30) fluidically connected to the cylinder head and a plurality of coolant lines (cooling lines 1-4, see Figure 1 and paragraph [0039]) and configured for selectively transmitting the coolant received from the cylinder head to the plurality of coolant lines (flow rate control valve 30 selectively transmits coolant to the cylinder head), and a water pump (40) fluidically connected to the cylinder block and the plurality of coolant lines and configured for transmitting the coolant transmitted from the plurality of coolant lines to the cylinder block.  Toyama discloses a controller (100) that is connected to the thermal management module and configured to control operation of the thermal management module (see Figures 1 and 13).  
Toyama discloses that the EGR cooler being directly and fluidically connected to the cylinder block (see Figure 13), and wherein the thermal management module (30) is directly and fluidically connected to the cylinder head (11) (see Figure 13), but does not 
However, neither Toyama nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest that the plurality of coolant lines includes: a first coolant line that passes through a heater, a second coolant line that passes through a radiator, and a third coolant line that passes through a heat exchanger, and wherein the plurality of operation modes includes a heat exchange mode in which an opening amount of the third coolant line is controlled while closing the first coolant line and the second coolant line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747